Citation Nr: 1307117	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  07-13 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for ligamentous instability of the right ankle. 

2.  Entitlement to a rating in excess of 10 percent for residuals of right tibia fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

This case was most recently before the Board in April 2012, when the claims were once again remanded to obtain outstanding records and a VA examination.  The RO issued a supplemental statement of the case in November 2012 and the appeal is once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

As indicated above, the Board remanded the appeal in April 2012, in part, for the RO to obtain outstanding private treatment records from a Dr. Gustav Lo.  Significantly, the Board notes that in July 2010, the Veteran submitted a valid VA Form 21-4142, Authorization and Consent to Release Information, listing Dr. Lo as his primary care doctor and indicating that he could provide relevant information regarding his claims. 

In April 2012, the Appeals Management Center (AMC) sent the Veteran a letter instructing him to fill out and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information so that medical records from Dr. Lo or any other private physician or hospitals could be obtained.  The Veteran did not return the requested information.

However, as the Remand from the Board suggested that VA had the necessary information to obtain the records from Dr. Lo, the Veteran may have been confused by the April 2012 correspondence and believed that the RO already had a properly executed release.  Regardless, the Veteran submitted a valid VA Form 21-4142 requesting that his private records be obtained by the VA in July 2010.  This was never completed.  At this time, the release form signed and submitted by the Veteran in July 2010 is no longer valid.  As such, the Veteran should be provided one additional opportunity to resubmit a VA Form 21-4142 for Dr. Lo.

Additionally, a review of the Veteran's Virtual VA file (VVA) shows that the Veteran may be in receipt of Social Security Disability benefits (SSDI).  A July 2011 administrative note appears to reflect that the VA completed a release of information to the Social Security Administration (SSA).  Earlier treatment records in the VVA reflect that the Veteran was interested in applying for SSA benefits but was instructed to seek assistance with Goodwill Industries to file for those benefits. 

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain.  38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As it is unclear whether the Veteran is receiving disability benefits, the Veteran should be contacted to determine whether there are potentially relevant documents.  If the Veteran is in receipt of SSA benefits associated with his right ankle and/or right tibia fracture, these records must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release, obtain all outstanding records from Dr. Gustav Lo.  Any negative search result should be noted in the record. 

2.  Contact the SSA and obtain a copy of any decision and medical records used to determine the Veteran's eligibility for SSDI benefits.  Any negative search result should be noted in the record.  

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


